Citation Nr: 1013824	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What initial evaluation is warranted for posttraumatic 
stress disorder (PTSD) for the period prior to February 19, 
2009?

2.  What initial evaluation is warranted for PTSD for the 
period beginning on February 19, 2009?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection and assigned an 
initial 30 percent rating for PTSD, effective from September 
2003.

The Veteran appeared at a Travel Board hearing in January 
2010 before the undersigned Veterans Law Judge, at which a 
friend also presented testimony.  The Veteran also was 
afforded a personal hearing before a decision review officer 
at the RO.  Transcripts of the testimony at both hearings are 
associated with the claims file.

In April 2009, the Board remanded the present matter for 
additional development and due process concerns.  The case 
was returned for further appellate review.

For the reasons discussed in the REMAND portion of the 
document below, the issue of the Veteran's initial rating for 
his PTSD for the period beginning on February 19, 2010, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

For the period prior to February 19, 2009, the Veteran's PTSD 
did not produce occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

The requirements for an initial evaluation higher than 30 
percent for PTSD are not met for the period prior to February 
19, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's 
compliance with the VCAA notice requirements would serve no 
useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
38 C.F.R. § 3.159(c).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and he has not 
contended otherwise.  In sum, there is no evidence of any VA 
error in notifying or assisting him that reasonably affects 
the fairness of this adjudication.  See id.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the claimant's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's PTSD.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Id.

Analysis

As noted in the Introduction, the January 2005 rating 
decision on appeal granted service connection for PTSD and 
assigned an initial 30 percent disabling rating pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these 
criteria, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

The record includes several VA examinations.  At a February 
2004 VA examination, the Veteran reported that approximately 
7 months prior, he recalled being raped during service, an 
experience he had previously repressed.  He reported a 
history of depression and a volatile relationship with his 
long-time roommate.  He was not working.  The examiner noted 
the Veteran had problems with proverbs, and his insight was 
questionable, but his memory was good.  The diagnoses 
included bipolar disorder and the examiner assigned a Global 
Assessment of Functioning score of 70.  Another April 2004 VA 
entry notes the Veteran reported nightmares, sleep 
disturbance, and anxiety.  The examiner noted the Veteran 
exhibited PTSD symptoms.  An April 2004 entry noted the 
Veteran stopped working after a shoulder injury.  Mental 
status examination revealed his affect as anxious and his 
mood appropriate.  The Veteran reported he was actively 
involved in his daughter's life, and he had been in a 
relationship with the same partner for 30 years.  The 
diagnosis was bipolar affective disorder.

The Veteran was initially diagnosed as having PTSD during the 
May 2004 Mental Health Assessment undertaken to confirm his 
psychiatric diagnosis and establish his current emotional 
functioning.  At that time, he complained of having 
difficulty sleeping with severe sleep disturbance, problems 
with anger, difficulty concentrating, hypervigilance, and 
strong startle response.  He stated that these symptoms had 
affected his social and occupational functioning.  He 
reported that he was "invited" to retire by his employer in 
1992 after 22 years because of his erratic behavior, 
including screaming at his boss and being irritable and 
difficult to work with.  He reportedly started his own 
business after that but was unable to continue after an 
accident.  Following testing, the Veteran was diagnosed as 
having severe PTSD, rule out recurrent major depressive 
disorder versus bipolar disorder, most recent phase 
depressed, and alcohol dependence in remission.  He was 
assigned a global assessment of functioning score of 40.  The 
examiner commented that the Veteran showed severe depression 
symptoms that were not responding to medication, that might 
be temporarily exacerbated by his current cognitive therapy.  
Given his past history and current symptomatology, the 
examiner characterized the Veteran as unemployable, but he 
did not note on what basis.

During the October 2004 VA examination, the Veteran reported 
having a good relationship with his daughter and 
grandchildren, whom he saw often.  He also noted he had 
accepted early retirement in 1992.  Mental status examination 
revealed relevant and coherent speech, a euthymic mood, and 
no evidence of hallucinations, delusions or cognitive 
slippage.  The Veteran appeared mildly anxious, but was not 
outside the range of normal, and his affect was appropriate.  
The examiner also noted the Veteran appeared to have suffered 
from depression and anxiety for many years and was disabled 
from these conditions.  The Veteran was diagnosed as having 
chronic PTSD (symptoms described as moderate), bipolar 
disorder, and alcohol dependence in remission.  He was 
assigned a global assessment of functioning score of 50.  The 
examiner noted that the Veteran was currently unable to work, 
due to several factors, both psychological and physical, 
without further comment.

The Veteran also received VA psychiatric treatment.  In 
January 2005, he reported having trouble with nightmares and 
short-term memory.  Sleep, appetite, energy, concentration, 
socializing, irritability, interests, and self-esteem were 
good.  In March 2005 the Veteran reported an increase in his 
depression, nightly nightmares, and he noted his social 
activities were limited.  In July 2005, he asserted that he 
was experiencing panic attacks more than once a week.  These 
submissions were made by the Veteran to support his assertion 
that he met the criteria for a 50 percent rating.  His 
partner, Mr. K, who also acted as the Veteran's 
agent/representative during this period of the Veteran's 
appeal, asserted the Veteran had also manifested spatial 
disorientation, and he often neglected his personal hygiene.

In March 2006, the Veteran was afforded another VA 
examination.  At that time, he complained of having 
nightmares of his in-service stressor three times a week, 
memory loss, and anxiety.  He stated that he did not 
associate with people he did not know and did not go out 
during the day.  The examiner noted the Veteran confused 
nightmares and flashbacks and was vague concerning specific 
symptoms of PTSD.  The Veteran reported that he took early 
retirement in 1994, but when he was employed, he had a hard 
time getting along with others.  The Veteran stated that he 
was married for 5 years and divorced due to parental 
interference and not due to PTSD symptoms.  Mental status 
examination revealed the Veteran was overall mentally intact 
with logical, coherent, and relevant thought processes.  The 
Veteran appeared anxious and edgy, but presented as 
articulate, verbal, and intelligent with good social skills 
and was well groomed.  He was oriented to time, place, person 
and situation; his affect was spontaneous; his reasoning and 
verbal comprehension were good; and he did not exhibit any 
psychomotor slowing or agitation.  The Veteran's 
concentration and memory were found to be poor.  A review of 
psychological symptoms resulted in the endorsement of 
anxiety, panic attacks, depression, insomnia, and 
hypersomnia.  The Veteran also indicated having manic 
episodes, crying spells, anhedonia, nightmares, and anger 
problems.  He denied having hallucinations, but was paranoid 
of others.  On the other hand, he also noted that, at times, 
he stayed in bed for three or four days.  He stated he had 
about 12 suicide attempts starting at age 14.

The Veteran was diagnosed as having bipolar disorder with a 
global assessment of functioning score of 35 to 40 and PTSD 
with a global assessment of functioning score of 50.  The 
Veteran was also diagnosed as having an Axis II personality 
disorder with borderline and histrionic features.  The 
examiner opined the Veteran had substantially impaired social 
and occupational functioning; limited social contacts to very 
few people, and a history of irrational and dangerous 
behavior.  The examiner further opined, however, that the 
Veteran's symptoms were somewhat mixed and his troubles and 
symptoms were more likely than not attributable to his Axis 
II and bipolar disorders.  The examiner further noted that 
the Minnesota Multiphasic Personality Inventory-II 
administered to the Veterans indicated a very exaggerated 
response set, and malingering could not be ruled out.

In June 2008, the Veteran was seen for a VA outpatient 
session.  He was found to be well groomed, to use normal 
speech, to have clear and oriented thoughts, as well as good 
insight.  The Veteran denied paranoia, delusional thinking, 
suicidal ideation and homicidal thinking.  He did report 
nightmares, flashbacks, and intrusive thoughts.  The 
diagnosis was a history of posttraumatic stress disorder, and 
major depressive disorder. 

The majority of the Veteran's written submissions in support 
of his appeal target the findings and opinion of the examiner 
at the 2006 examination.  The 2007 hearing at the RO before 
the decision review officer was essentially devoted to 
rebutting the examiner's findings.  In addition to asserting 
inaccuracies, the Veteran and Mr. K have vigorously asserted 
that the global assessment of functioning score of 40 
assigned in 2004 more accurately reflects his symptomatology.

A global assessment of functioning score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994) (DSM-IV).

A global assessment of functioning score of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A global assessment of functioning score of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).

The use of terminology such as "moderate" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
In support of his assertion that the examiner at the 2006 
examination erred in assessing his global assessment of 
functioning score, the Veteran presented literature from the 
Internet.  Significantly, treatise evidence must discuss 
generic relationships with a degree of certainty such that 
under the facts of this particular case there is at least a 
plausible causality based on objective facts rather than on 
unsubstantiated lay medical opinion.  See, e.g., Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  In other words, there 
must be competent and persuasive evidence that general 
literature-while accurate in a broad sense, is applicable to 
the Veteran's individual case.

A lay person is capable of reading the various factors 
involved in assessing a global assessment of functioning 
score, but does not possess the requisite psychiatric 
training and experience to correlate the factors with a 
particular case or disability picture and, based on the 
examiner's assessment of an interview and available objective 
factors, assess a global assessment of functioning score.  
Elements of the art of medicine as well as pure science are 
involved.  Simply put, assigning a global assessment of 
functioning score is not painting by numbers.  

In this case, there is no evidence in the claims file that 
the Veteran has medical or psychological training.  While he 
is competent to report his symptoms and to dispute the 
accuracy of what was recorded in a report, the Board finds 
that assessing a global assessment of functioning score is 
beyond the experience of a average lay person.  See Buchannon 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Mr. K noted in one of his written submissions that he was a 
medical underwriter, but he provided no further basis to 
support that he is competent to assess a global assessment of 
functioning score.  Thus, the Board considers his and the 
Veteran's assertions in light of their reliance on other 
medical evidence in the record.

As noted earlier, the Veteran asserts that the global 
assessment of functioning score assessed in February 2004 
more accurately represents the severity of his PTSD.  The 
Board notes that he was not in fact diagnosed with PTSD at 
that examination but still will assess it from the 
perspective of the mental symptomatology manifested.  One 
reason he asserts for the superiority of the 2004 global 
assessment of functioning score is that it was assessed by 
his treating psychologist, Dr. S.  The Board, however, will 
not accord more weight to her assessment solely on that 
basis.
Although the Board is not free to ignore the opinion of a 
treating physician-or in this case, psychologist, neither is 
it required to accord it preferential weight.  See generally 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Courts 
have repeatedly declined to adopt a "treating physician 
rule," which would give preference, i.e., additional 
evidentiary weight, to this type of evidence.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).

A global assessment of functioning score of 40 is at the top 
end of the range 31 - 40, which is indicative of some 
impairment in reality testing or communication; or, major 
impairment in several areas, to include work, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  In 
light of the medical evidence of record, the Board infers Dr. 
S did not base her assessment of 40 on reality impairment.  
While the VA examiner's assessment of a global assessment of 
functioning score of 50 was fairly higher than Dr. S's of 40, 
and is at the top end of the range of 41 - 50, it is still 
indicative of any serious impairment in social, occupational 
or school functioning (e.g., no friends, unable to keep a 
job).  Why then does the Board find the Veteran's symptoms 
did not more nearly approximate a 50 percent rating?

As already noted, Dr. S's assessed global assessment of 
functioning score was based on a diagnosis of bipolar 
disorder and, in fact, so was the examiner's at the October 
2006 examination.  PTSD was not a factor in the global 
assessment of functioning scores assessed as 40.  Where 
service connection is in effect for one diagnosis involving 
some component of an anatomical or functional system, and 
there are additional diagnoses concerning pathology of that 
system of record, there must be evidence that permits the 
adjudicators to distinguish between manifestations that are 
service connected and those that are not.  See Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993).  When it is not 
possible to separate the effects of a nonservice-connected 
condition from those of a service-connected condition, VA 
regulations dictate that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 
3.102).

The Veteran's bipolar disorder is not service connected.  
Moreover, his personality disorders are not disabilities for 
VA disability purposes.  38 C.F.R. § 3.303(c).  The examiner 
at the 2006 examination specifically delineated the Veteran's 
service-connected PTSD symptomatology and his nonservice-
connected symptomatology.  Further, he opined the primary 
sources for the Veteran's debilitating symptoms were his 
nonservice connected personality and bipolar disorders.  In 
fact, the examiner at the October 2006 examination assessed 
the Veteran's global assessment of functioning score as 35 to 
40 for those disorders, which reflects very serious 
impairment.

There is nothing in the voluminous medical evidence of record 
that contradicts or diminishes the 2006 examiner's findings 
and opinions.  While the Veteran and Mr. K are correct that 
the Veteran has suffered from depression, apparently at times 
rather severe, the examiner found that it probably was due to 
a depressive state of his bipolar disorder.  The Veteran 
described his impulsive and whimsical behavior, which was 
buttressed by Mr. K's testimony that he returned home one day 
to find the Veteran had put their home up for sale-without 
any prior notice to Mr. K and after they had agreed to 
upgrade the home and continue to live in it.  The Veteran 
himself attributed that event to his nonservice connected 
bipolar disorder.  Thus, were the issue before the Board the 
evaluation of the Veteran's bipolar disorder, the his 
symptoms might well meet or more nearly approximate a 50 
percent rating.  But the issue before the Board, however, is 
nature and severity of the Veteran's PTSD.

Applying the rating criteria to the facts of the case, the 
Board finds the evidence shows the Veteran's PTSD has most 
nearly approximated a 30 percent rating throughout this 
appeal period.  The examiner at the October 2006 examination, 
found the Veteran's global assessment of functioning score 
for his PTSD was no worse than 50, which is indicative of 
moderate symptoms.  Further, the medical evidence shows he is 
overall mentally intact with logical, coherent, and relevant, 
thought processes.  While the Veteran's concentration and 
memory were found to be poor in 2006, his reasoning and 
verbal comprehension were good, and he did not exhibit any 
psychomotor slowing or agitation.  He stated his divorce was 
not caused by his PTSD symptoms and that he had a good 
relationship with his daughter and grandchildren.  Further, 
the Veteran has remained in a long-term relationship with the 
same partner.  This indicates his symptoms have not caused 
substantial erosion of his ability to form and maintain 
meaningful relationships. 

As concerns his occupational impairment, the medical entries 
note the Veteran was initially rendered unemployable by a 
work-related accident, then later attributed to both 
psychological and physical factors.  As discussed above, the 
primary psychological symptomatology is secondary to a 
nonservice-connected disorder.  The Board notes that a June 
2008 VA outpatient entry noted the Veteran showed marked 
improvement in his PTSD symptoms.  In February 2009, a July 
2008 assessment was reviewed and a diagnosis of chronic PTSD 
was noted.  The entry also notes Axis I diagnoses of 
recurrent moderate major depressive disorder, anxiety 
disorder due to a general medical condition with panic 
attacks, and alcohol dependence in sustained remission.  The 
Veteran's global assessment of functioning score was 51.  VA 
treatment records indicate the Veteran's panic attacks were 
attributed to his heart disorder, rather than to a service 
connected acquired mental disorder.

Looking at his symptoms as a whole, the Veteran's symptoms do 
not more nearly approximate the criteria for a 50 percent 
rating.  As shown above, the treatment records do not show 
that the Veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Contrary to Mr.  K's 
assertions, the medical entries related to the Veteran's PTSD 
do not note spatial disorientation among his symptoms.

Thus, the Board is constrained to find that the preponderance 
of the evidence shows the Veteran's PTSD more nearly 
approximated a 30 percent rating throughout the appeal period 
prior to February 19, 2009.  38 C.F.R. § 4.1, 4.7, 4.130, 
Diagnostic Code 9411.  The benefit sought on appeal is 
denied.

Extraschedular Considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology. The very symptoms manifested by the Veteran's 
PTSD and discussed above are included in the schedular rating 
criteria.  Thus, the Veteran's disability picture is 
contemplated by the rating schedule, which indicates the 
Veteran's PTSD does not present an exceptional disability 
picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
currently assigned 30 percent schedular rating adequately 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity due to the Veteran's 
service-connected PTSD.  See 38 C.F.R. § 4.1.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an initial evaluation higher than 30 percent 
for PTSD for the period prior to February 19, 2009, is 
denied.

REMAND

As noted above, the February 2009 assessment of the Veteran 
did not indicate an increase in his posttraumatic stress 
disorder symptomatology.  Hence, the Board deems the initial 
rating period to run through February 19, 2009, assessment, 
rather than an earlier date.  Still, in his January 2010 
Board hearing the appellant testified that his symptoms had 
increased since the October 2006 examination.  Since a lay 
person is competent to give evidence as to the severity of 
the symptoms of his disability, the Veteran's testimony is 
sufficient to trigger the need for an examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); see generally 
VAOPGCPREC 11-95 (1995), cited at 60 Fed. Reg. 43,186 
(1995). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for any psychiatric 
disorder since February 19, 2009.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.
 
2.  After the above development is 
complete, and regardless whether 
additional records are obtained, the 
AMC/RO is to arrange for the Veteran to 
have a VA psychiatric evaluation (by a 
psychiatrist) to determine the severity of 
the Veteran's PTSD symptomatology.  All 
indicated tests should be undertaken and 
all clinical findings should be reported 
in detail.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review as part of the 
examination.

The psychiatrist is to specifically 
distinguish, to the extent possible, 
symptoms caused by the Veteran's service-
connected PTSD symptomatology from 
symptoms caused by any nonservice-
connected psychiatric disorder, be it 
secondary to Axis I or Axis II diagnoses.  
The psychiatrist is to assign a separate 
global assessment of functioning score for 
each diagnosed psychiatric disorder.  If 
the global assessment of functioning score 
assigned for posttraumatic stress disorder 
is significantly different than other 
scores on file, a full explanation for any 
difference must be provided.  The 
psychiatrist must specifically evaluate 
and comment on the Veteran's ability to 
maintain gainful employment and personal 
relationships as related solely to his 
PTSD.

If the examiner is unable distinguish 
between service-connected and nonservice-
connected psychiatric disorders, that fact 
must be stated and the reasons why an 
opinion cannot be provided explained.  That 
is, the examining physician must 
specifically explain why the symptomatology 
of different acquired mental disorders is 
unknowable.  The examiner is to attach a 
copy of his/her curriculum vitae  to the 
report.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event he does not 
report for any ordered examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, AMC/RO 
must implement corrective procedures at 
once.

5.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


